COXE, Circuit Judge.
This is an appeal from a decision of Judge Ray affirming a decision of the United States commissioner finding that the appellant is a Chinese person not entitled to remain in the United States and ordering his deportation to China. Upon the prima facie case made by the government there is no doubt that the appellant should be deported.
Appellant’s claim to remain in this country is based upon his own testimony and that of Mary J. Matthews and two Chinese persons. The testimony introduced was insufficient to satisfy the commissioner and the District Judge that the appellant was entitled to remain in this country. We think we would not be justified in overruling their judgment.
The question was one of fact and even if we might have reached a different conclusion if we had heard the testimony in the first instance, the assumption furnishes no reason for a reversal. We cannot say that the finding of the commissioner and the District Judge is so contrary to the evidence as to justify us in setting it aside.
The order of the District Judge affirming the judgment of deportation is affirmed.